DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al (US 2019/0169500).
	Claim 1:  Kim teaches a quantum dot comprising a core of InP, a shell comprising Zn and Se, and the shell is doped with a dopant metal, Hf and Zr, both of which having iron radius larger than that of Zn2+ ion.  See Examples 1, 2 & 4; the quantum dot does not comprise Cd (para. 0085), has a quantum efficiency (“QY”) of greater than 70% and FWHM of 40 nm or less (Kim, page 18, Tables 1 & 4).
	Claims 3 & 4:  The dopant metal is zirconium (Kim, Example 4).  
	Claim 8:  Kim suggests a second semiconductor nanocrystal comprising ZnSe or ZnSeTe (para. 0078 and Examples 1, 2 &4) which does not comprise sulfur.
	Claims 9-11:  The mole ratio of P/In is less than 1:1, of Zn/In is greater than 10:1, and of Se/In is greater than 10:1 (Kim, page 18, Table 3, Example 1).
	Claim 12:  The core further comprises Zn (Example 1).
	Claim 14:  The quantum dot has a peak emission wavelength between 600nm and 650 nm (Kim, page 18, Table 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
	Claim 1:  Kim teaches a quantum dot comprising a core including InP (para. 0087), a shell comprising Zn and Se (para. 0086), and the shell is doped with a dopant metal, e.g. Hf and Zr, both of which having iron radius larger than that of Zn2+ ion.  See Kim, para.0073 & 0081; and Examples 1, 2 & 4; the quantum dot does not comprise Cd (para. 0085), has a quantum efficiency (“QY”) of greater than 70% and FWHM of 40 nm or less (Kim, para. 0088).
	Claim 2:  Kim teaches shell thickness from 1 to 10 nm (Kim, para. 0179) which overlaps the claimed range of 2 nm or greater.
	Claims 3 & 4:  The dopant metal is zirconium (Kim, Example 4).  
	Claims 5 & 6:  The dopant metal is present in an amount of about 0.001 to 0.5 mole per 1 mole of the shell (Kim, para. 0102) which is equivalent to about 0.1 to 50 moles based on 100 moles of the shell which overlaps the claimed range of 0.01 moles to 10 moles and 0.05 moles to 5 moles based on the shell material as claimed.
	Claims 7 & 8:  Kim suggests a second semiconductor nanocrystal in the outermost shell comprising ZnSe or ZnSeTe (para. 0078 and Example 2) which does not comprise both zinc and sulfur or does not comprise sulfur.
	Claims 9-11:  The mole ratio of P/In is less than 1:1, of Zn/In is greater than 10:1, and of Se/In is greater than 10:1 (Kim, page 18, Table 3, Example 1).
	Claim 12:  The core further comprises Zn (Kim, para. Example 1).
	Claim 13:  Kim suggests a quantum dot with a particle size about greater than 5 nm and less than 50 nm (Kim, para. 0090) and thus overlaps the claimed range of greater than 8 nm.
	Claim 14:  The quantum dot has a peak emission wavelength between 600nm and 640 nm (Kim, para. 0089).
	Claim 15:  Kim teaches an electronic device comprising a quantum dot light emitting layer disposed between two electrodes (Kim, para. 0177).
	Claims 16-17:  The electronic device taught by Kim is expected to exhibit properties as recited in the claims because it contains the same components in the same proportions as discussed in claims 1-13 above.
	Claim 18:  Kim teaches an electronic device as described above in claim 15 that further comprising a charge auxiliary layer between the electrode and the quantum dot light emitting layer (para. 0180-181).
	Claims 19-20:  Kim teaches the electronic device of claim 15 further comprising an electron blocking layer and an electron transport layer wherein the electron transport layer comprises a zinc metal oxide (Kim, para. 0182-0185).
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



August 13, 2022